DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 3.     Applicants’ amendment and response of 12/23/2021 are acknowledged. Claim 1 has been amended. 

Claim Status
4.   Claims 1, 6-14, 21, 41, 47 and 50-51 are pending and under consideration in this application. Claim 1 has been amended. Claims 2- 5, 15-20, 22-40, 42-46 and 48-49    have been canceled by previous amendment. Claims 1, 6, 14 and 21   are under consideration.  Claims 7-13, 41, 47 and 50-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
5.    Rejection of claims 1, 6, 14 and 21 under 35 U.S.C. 112(a) is withdrawn in view of applicants’ amendment and response of 12/23/2021.
Claim Rejections - 35 USC § 103 Withdrawn
6.  Rejection of claims 1, 6, 14   and 21 under 35 U.S.C. 103 is withdrawn in view of Applicants’ response and amendment of 12/23/2021. Applicants’ arguments, filed 12/23/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vitale et al., Cancer Clinical Research, Vol. 18, no. 14, pp 3812-3821, July 15, 2012.

New Grounds of Rejection Necessitated By Amendments
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claims   1, 6, 14   and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Kohrt et al., (US 201203321646 A1) and Glennie et al. (US 20160215056 priority to 2006) in view of van de Ven et al. (Immunotherapy (2015) 7(6), 655–667) and Vitale et al., (Cancer Clinical Research, Vol. 18, no. 14, pp 3812-3821, July 15, 2012).
       The amended claims are drawn to a method of treatment of B-cell lymphoma or B-chronic lymphocytic leukemia in a subject comprising the administration of a binding molecule capable of binding to a B cell and promoting killing of the B-cell wherein the binding molecule comprises: an anti-CD20 antibody or an anti-CD20 binding fragment thereof: and administration of an agonistic anti-CD27 antibody or an anti-CD27 binding fragment thereof, arranged to stimulate effector lymphocytes, such as NK and/or T cells.
     Kohrt et al. disclose that the combination of the cytotoxic anti-CD20 antibody rituximab and an agonistic anti-CD137 antibody, which stimulates NK cells, considerably improves survival in B-cell lymphoma mouse models over both monotherapies (see: whole document, especially the Abstract and claims).  
      Kohrt et al. disclose such a method of treatment. The disease treated in said documents, B cell lymphoma, falls within both "B-cell related disease" and "cancer". The anti-CD20 antibody rituximab of Kohrt is "a binding molecule capable of binding to a B-cell and promoting killing of the B-cell" (limitation of claims 1) Kohrt et al.  teach  
" an immunostimulatory agent arranged to stimulate effector lymphocytes, such as NK and/or T cells/arranged to stimulate NK and/or T-cell activation. Kohrt et al.,   teach anti CD16 (see figures). Kohrt et al. teach B-cell lymphoma (claim 3 and para 0001, 0009-0011) and chronic lymphocytic leukemia (para 0015). Kohrt et al. para [0007] recites “An individual diagnosed with a tumor is first administered a tumor-directed antibody. After a period of time NK cells which are innate immune effector cells critical for ADCC upregulate expression of inducible costimulatory molecules such as CD137, OX40, GITR, CD30 or ICOS. Subsequently, a second antibody is administered targeting the induced costimulatory molecule on NK cells (including but not limited to anti-CD137, anti-OX40, anti-GITR, anti-CD30 or anti-ICOS). In some embodiments, expression of the aforementioned costimulatory molecules is evaluated following administration of the tumor-directed antibody, in order to determine the optimal time for dosing the second agent. Alternatively, a timing period is determined empirically, and generally applied. The combination of agents and their sequential administration is shown to provide for a level of tumor-specific, therapeutic synergy that is not observed with administration of the single agents alone.”  Kohrt et al., do teach rituximab * see para 0001 and figures). The CDRs of claim 6 is inherent in teachings of Kohrt et al.  Kohrt et al. do not teach anti-CD27, anti- OX40 and varlilumab. 
     Glennie et al. teach Human Immune Therapies Using a CD27 Agonist Alone or in Combination with Other Immune Modulators (see title).  Glennie et al. teach a method for additively or synergistically eliciting an enhanced T-cell response comprising administering to a subject in need thereof: an additively or synergistically effective amount of: (i) at least one CD27 agonist and (ii) at least one other immune agonist selected from a CD40 agonist, an agonistic 4-IBB (CD 137) antibody, an agonistic OX-40 antibody, an agonistic CD28 antibody, an agonistic CTLA-4 antibody, a moiety that depletes regulatory T cells, a cytokine or a TLR agonist wherein said agonists may be administered in combination or separately, in either order ( see claims)  Glennie et al. teach B cell lymphomas ( see fig 6). Glennie et al. teach B cell chronic lymphocytic leukemias (para 0009). Glennie et al. para [0018] teach that “Therefore, this invention provides novel mono and combination therapies for promoting T cell immunity in a subject in need thereof, e.g., a subject with lymphoma comprising the administration of at least one CD27 agonist and optionally another moiety such as a CD40 agonist. As noted above, if a CD40 agonist is utilized in association with the subject CD27 agonistic antibody, the CD40 agonist will preferably comprise an anti-human CD40 antibody.” Glennie et al. do not teach varlilumab.
      van de Ven et al.  teach cancer immunotherapy (see title and abstract).  van de Ven et al.  teach anti-CD27, anti-CD137, anti-OX40 (see pages 657, 658, 660-662). 
  van de Ven et al.  teach varlilumab and its clinical trials (see page 662).  As to variants, CDRs they will inherent in teachings of van de Ven et al.  
     Vitale et al. teach “Development of a Human Monoclonal Antibody for Potential
Therapy of CD27-Expressing Lymphoma and Leukemia” see title.  Vitale et al. teach that “Collectively, the data suggest that the human mAb 1F5 (CD27 antagonist), which has recently entered clinical development under the name CDX-1127, may provide direct antitumor activity against CD27-expressing lymphoma or leukemia, independent of its potential to enhance immunity through its agonistic properties.” . see conclusion. 
      Vitale et al. teach   also teach that FDA–approved antibodies, CD20 and CD52, there are multiple antibody-based therapies targeting hematopoietic markers including, CD19, CD22, CD30, CD38, CD40, CD45, CD70, CD74, and CD80 that are in clinical development as listed in clinicaltrials.gov (see page 3812). Vitale et al. teach stimulation of effector lymphocytes such as NK and T-cells (see 3812, 3816-3817).

      Vitale et al. teach that   combining 1F5 (anti-CD27) with suboptimal levels of T-cell receptor stimulation using anti-CD3 mAb (OKT3) was shown to enhance proliferation
of human T cells (Fig. 3A, right panel). The 1F5-mediated proliferation required the antibody to be immobilized, suggesting the requirement for cross-linking. Similarly, the
combination of 1F5 and OKT3 also led to significant IFN-g and TNF-a from both CD4 and CD8 T cells using intracellular cytokine analysis (Fig. 3B). These data are consistent with the requirement for a second signal via the T-cell receptor for CD27-mediated signaling to induce T-cell activation (27, 28) and confirm the agonist properties of 1F5 mAb. (anti-CD27) see page 3817. This is a good motivation for using both anti -CD20 and anti-CD27 antibodies as a combination treatment against lymphoma or leukemia as recited in claim 1 of the instant application. Vitale et al. teaches
Effect of 1F5(anti-CD27) on primary lymphoma biopsy samples (see page 3817).
          Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the methods of references to obtain the instant invention. It would have been obvious to one of ordinary skill in the art that the anti-CD27 antibody varlilumab can be used in the method of Kohrt et al. and Glennie et al. because van de Ven et al. teach that anti-CD27 antibody varlilumab in immunotherapy of B-cell malignancies, melanoma and renal cell carcinoma (see page 662). Glennie et al. teach B cell lymphomas (see fig 6). Glennie et al. teach B cell chronic lymphocytic leukemias (para 0009). Vitale et al. teach Development of a Human Monoclonal Antibody for Potential Therapy of CD27-Expressing Lymphoma and Leukemia.  Vitale et al. teach   also teach that FDA–approved antibodies, CD20. Vitale et al. teach that   combining 1F5 (anti-CD27) with suboptimal levels of T-cell receptor stimulation using anti-CD3 mAb (OKT3) was shown to enhance proliferation of human T cells (Fig. 3A, right panel). The 1F5-mediated proliferation required the antibody to be immobilized, suggesting the requirement for cross-linking. Similarly, the combination of 1F5 and OKT3 also led to significant IFN-g and TNF-a from both CD4 and CD8 T cells using intracellular cytokine analysis (Fig. 3B). These data are consistent with the requirement for a second signal via the T-cell receptor for CD27-mediated signaling to induce T-cell activation (27, 28) and confirm the agonist properties of 1F5 mAb. (anti-CD27) see page 3817. This is a good motivation for using both anti -CD20 and anti-CD27 antibodies as a combination treatment against lymphoma or leukemia as recited in claim 1 of the instant application.
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Applicants Arguments
9.      Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
       The arguments as stated below:
     Obviousness is a question of law based on underlying findings of fact. Jn re NuVasive, Inc., 842 F.3d at 1381. Moreover, “whether a person of ordinary skill in the art would have been motivated to combine references” is a question of fact. Meiresonne v. Google, Inc., 849 F.3d 1379, 1382 (Fed. Cir. 2017) (citing Apple Inc. v. Samsung Elecs. Co. , 839 F.3d 1034, 1047—48 (Fed. Cir. 2016) (en banc)). Finally, factual findings require both adequate evidentiary basis and articulation of a satisfactory explanation for those findings. NuVasive , 842 F.3d at 1382 (citing In re Lee , 277 F.3d 1338, 1344 (Fed. Cir. 2002) and Synopsys, Inc. v. Mentor Graphics Corp. , 814 F.3d 1309, 1322 (Fed. Cir. 2016) ). While the Examiner has provided a reason why a person of ordinary skill would combine the references as suggested in the Office Action, Applicant asserts the Examiner has failed to provide a satisfactory explanation, and has not provided evidentiary basis for such explanation.
       Kohrt discloses using a combination of anti-CD20 antibody and an anti-CD137 antibody in the treatment of B-cell lymphoma. While Kohrt does disclose several other molecules, specifically OX40, GITR, CD30, and ICOS, it does not disclose nor even suggest targeting molecules other than those disclosed, and in particular, CD27 Thus, Kohrt fails to provide any motivation to a person of ordinary skill in the art to even consider targeting CD27.
       Glennie does disclose an anti-CD27 antibody. However, the focus of Glennie is solely on stimulating T-cell immunity and thus, Glennie teaches administering an anti-CD27 antibody in combination with at least one other immunostimulatory antibody, and in particular, an agonist selected from a CD40 agonist, an agonistic 4-IBB antibody, an agonistic OX40 antibody, an agonistic CD28 antibody, an agonistic CTL-4 antibody, a moiety that depletes regulatory T-cells, a cytokine, or a TLR agonist. In contrast to the teaching of Glennie, the present invention teaches using an anti-CD27 antibody in combination with an antibody that directly targets a molecule directly expressed by a tumor cell (e.g., CD20). Nothing in Glennie would suggest to a person of skill in the art to consider combining an anti-CD27 antibody with an antibody that directly targets a molecule expressed by a tumor. Thus, nothing in Glennie would motivate a person of skill in the art to replace the anti-CD137 antibody of Kohrt with the anti-CD27 antibody taught by Glennie.
       Similarly, van de Ven lacks any suggestion or motivation to combine an anti-CD27 antibody with an anti-Cd20 antibody. Van de Ven taches using an anti-CD27 antibody to stimulate exhausted T cells, thereby overcoming peripheral tolerance to a tumor (see page661, last paragraph, and page 663). Van de Ven lacks is solely focused on stimulating T-cell immunity and lacks any teaching to combine a CD27 antibody with an antibody targeting a tumor molecule, and specifically, Cd20.Thus, nothing in van de Ven would motivate a person of skill in the art to replace the anti-CD137 antibody of Kohrt with the anti-CD27 antibody taught by Glennie.














Office Response

10.      Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.     
       In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).           
        As to applicants’ arguments that Kohrs et al. do not teach combination treatment using anti-CD20 and anti-CD27.  The combination of Kohrt  and Glennie et al teach the new limitations see the rejection above. 
         In response to applicant's arguments, Kohrt et al., para  [0007] recites “An individual diagnosed with a tumor is first administered a tumor-directed antibody. After a period of time NK cells which are innate immune effector cells critical for ADCC upregulate expression of inducible costimulatory molecules such as CD137, OX40, GITR, CD30 or ICOS. Subsequently, a second antibody is administered targeting the induced costimulatory molecule on NK cells (including but not limited to anti-CD137, anti-OX40, anti-GITR, anti-CD30 or anti-ICOS). In some embodiments, expression of the aforementioned costimulatory molecules is evaluated following administration of the tumor-directed antibody, in order to determine the optimal time for dosing the second agent. Alternatively a timing period is determined empirically, and generally applied. The combination of agents and their sequential administration is shown to provide for a level of tumor-specific, therapeutic synergy that is not observed with administration of the single agents alone.”
         In response to applicant's arguments, Glennie et al. para [0018]  teach that “Therefore, this invention provides novel mono and combination therapies for promoting T cell immunity in a subject in need thereof, e.g., a subject with lymphoma comprising the administration of at least one CD27 agonist and optionally another moiety such as a CD40 agonist.

Conclusion
11.      No claims are allowed.
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues , Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 7, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645